t c memo united_states tax_court azael dythian perales petitioner v commissioner of internal revenue respondent docket no 787-18w filed date azael dythian perales pro_se kimberly a daigle and john t arthur for respondent memorandum opinion lauber judge this whistleblower award case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or re- spondent respondent contends that he is entitled to judgment as a matter of law because the irs whistleblower office office did not initiate any administrative or judicial action against any taxpayer and did not collect any proceeds on the basis of the information petitioner provided see sec_7623 we will grant respondent’s motion background the following facts are derived from the parties’ pleadings and respondent’s motion papers including a declaration and the exhibits attached thereto petition- er resided in california when he filed his petition petitioner filed a form_211 application_for award for original informa- tion that was received by the office on date his form_211 and the materials appended to it apparently cut and pasted from various websites were rambling and incoherent he made no discernible allegations regarding the tax_liability of any person rather he alleged that numerous individuals and entities-- banks public_utilities california government entities and agencies of the u s government--had committed espionage conspiracy bank fraud and other crimes he adduced in support of these assertions no factual material of any kind the office assigned separate claim numbers to petitioner’s claims the analyst assigned to review the claims determined that his allegations were not specific or credible that no tax issue had been stated or identified and that 1all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure no specific information about a federal tax issue or non-compliance was provided the analyst recommended that each claim be rejected for lack of specific information stating that this is an irs tax issue the analyst’s recommendation to reject petitioner’s claims was approved by her supervisors at the office the office did not forward petitioner’s information to any irs operating division the irs commenced no action against and col- lected no proceeds from any taxpayer as a result of the information petitioner sup- plied by letter dated date the office informed petitioner that his claims had been denied stating that the information provided was speculative and or did not provide specific or credible information regarding tax underpay- ments or violations of internal revenue laws on date petitioner petitioned this court for review of the of- fice’s determinations on date respondent filed a motion for summary_judgment under rule we ordered petitioner to respond to that motion on or before date we advised him that if he disagree d with the facts set out in the motion he should point out the specific facts in dispute and explain why these factual disputes are important petitioner did not respond to our order and has not otherwise responded to the motion for summary_judgment discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we find that no material facts are in dispute and that this case may appropriately be adjudicated summarily b standard and scope of review we review the secretary’s determination as to whether a whistleblower is entitled to an award under sec_7623 by applying an abuse-of-discretion standard kasper v commissioner kasper ii t c __ __ slip op pincite date abuse_of_discretion exists when a determination is arbitrary ca- pricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir in ascertaining whether the secretary abused his discretion we confine our review to the administrative record kasper ii t c at __ slip op pincite c analysis petitioner is no stranger to the office or this court he has filed numerous substantially_similar claims for award advancing in each case unsupported alle- gations of criminal activity by hundreds of individuals corporations and govern- ment entities including federal courts in no case did he allege a federal tax un- derpayment or noncompliance by any discernible taxpayer we have granted summary_judgment to respondent in three cases so far see perales v com- missioner tcmemo_2017_90 perales v commissioner t c dkt no 17w date perales v commissioner t c dkt no 21791-17w date two more cases wait in the wings our patience is wearing thin sec_7623 provides for nondiscretionary ie mandatory awards of at least and not more than of the collected_proceeds if all stated re- quirements are met before any award can be paid sec_7623 requires that the irs first proceed with an administrative or judicial action and then collect proceeds from the target taxpayer see 139_tc_299 aff’d 550_fedappx_10 d c cir 137_tc_183 while we have jurisdiction to review the irs’ award_determination sec_7623 gives us no authority to direct the irs to commence an administrative or judicial action see 136_tc_597 if the irs proceeds with no administrative or judicial action there can be no whistleblower award id pincite respondent attached to his motion for summary_judgment a declaration of kathy wolsey a manager for whistleblower claims evaluations as shown in her 2besides the instant case petitioner filed two other whistleblower cases that were set for trial on our date washington d c trial session see perales v commissioner t c dkt no 25116-17w filed date perales v commissioner t c dkt no 26906-17w filed date declaration the office properly rejected each of petitioner’s claims for lack of specific information stating that this is an irs tax issue the office did not forward his information to any irs operating division and the irs commenced no action against and collected no proceeds from any taxpayer as a result of the information he supplied petitioner does not allege any material dispute as to these facts the initiation of an administrative or judicial action and collection of tax proceeds are necessary prerequisites to a whistleblower award see id pincite because petitioner has met none of the threshold requirements for a whistleblower award we will grant summary_judgment for respondent to reflect the foregoing an appropriate order and decision will be entered for respondent
